Citation Nr: 9916909	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  98-11 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of an initial rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for PTSD, 
and assigned a 30 percent evaluation.  The veteran, who had 
active service from April 1968 to November 1969, appealed 
that decision to the BVA and the case was referred to the 
Board for appellate review. 


FINDING OF FACT

PTSD is manifested by symptoms no more severe than those 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.7, 4.130 Diagnostic Codes 
9411, 9440 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD was granted in March 1998, and a 
30 percent evaluation assigned, effective June 1997.  The 
veteran contends that the 30 percent evaluation does not 
accurately reflect the severity of his disability.  In his 
substantive appeal he maintains that he is unable to hold 
down a job and that he suffers from night sweats, insomnia, 
nightmares, flashbacks, short term memory 

loss, and difficulties with work, social, and family 
relationships.  In addition, he reported a number of other 
complaints unrelated to PTSD, such as vision problems, 
hearing loss, joint problems and prostate problems.  He 
therefore requests a higher evaluation.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with his claim.  38 U.S.C.A. 
§ 5107(a). 

VA treatment records from December 1996 to July 1997 from the 
Transitional Living Program and Substance Abuse Treatment 
Program reveal that the veteran sought participation in these 
programs due to problems related to alcoholism and PTSD.  In 
May 1997, he was admitted to a VA facility "for detox" and 
received treatment for both alcohol abuse and PTSD.  Upon 
discharge, the following month, his Global Assessment of 
Functioning (GAF) score was 60.  He was readmitted ten days 
later.  The treatment record gives the reason for his 
admission as "for lodging."  He had recently lost his home 
due to inability to pay the mortgage due to being unemployed.  
He was discharged from the hospital a week after admission.  
The discharge diagnosis was alcohol withdrawal, alcohol 
dependence, continuous, and PTSD, by history.  His GAF was 
65.  

The veteran was given a VA psychiatric examination in March 
1998.  He reported that he had been married three times and 
was presently separated from his third wife, and that alcohol 
had been a problem in the marital relationships, as well as a 

tendency to be controlling, irritable, argumentative and 
insensitive.  He also reported other recent stressful 
incidents in his life such as the deaths of several members 
of his family and his wife's family, as well as the shooting 
death of his step-daughter.  He stated that he would drink in 
order to control his temper.  He maintained that his work 
attendance and performance was fairly good, although he had 
been fired "a couple of times" due to irritability and 
confrontations with supervisors, only to be rehired.  He 
described himself as a loner without any close friends. 

The veteran complained of nightmares and flashbacks of 
Vietnam, and of being easily startled by loud noises.  He was 
described as shy, inhibited, tense, and anxious, he spoke 
softly, but his speech was otherwise connected, organized and 
coherent.  His thoughts were organized and goal directed with 
no delusions or hallucinations.  The veteran was diagnosed 
with PTSD and alcohol abuse, episodic.  His GAF was 60.

The veteran was again hospitalized for detoxification from 
alcohol from February to April 1998.  His GAF on discharge 
was 50.  Additional treatment records from April to June 1998 
show continuing treatment, primarily for alcohol abuse.  
Hospital records from June to July 1998 noted that the 
veteran was admitted for treatment for PTSD and alcohol 
dependence in remission.  He complained of insomnia at least 
twice a week due to nightmares, flashbacks, and night sweats.  
His GAF was 40.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411, a 30 
percent evaluation is 

warranted for PTSD resulting in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent evaluation is warranted where the disorder 
manifests occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

After a careful review of all the evidence, the Board finds 
that the preponderance of the evidence indicates that the 
veteran's PTSD is manifested by symptoms no more severe than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  In this regard, the Board notes 
that, while the veteran suffers from sleep impairment and 
short term memory loss, with the occasional complaint of 
depression and anxiety, there is no indication of 
suspiciousness or panic attacks.  While the veteran has 
received fairly extensive inpatient and outpatient treatment, 
this has been as much, if not more, for his non-service-
connected alcohol dependence, as it has been for PTSD.  

In addition, the Board notes that the veteran has been 
assessed GAF scores varying from 40 to 60.  GAF is a scale 
reflecting the "psychological, social, and 

occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A GAF of 31-40 denotes "some impairment in reality testing 
or communication . . . OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood." Id.  A 41-50 score denotes "serious symptoms . . 
. OR any serious impairment in social, occupational, or 
school functioning."  Id.  A 51-60 score indicates 
"moderate symptoms . . . OR moderate difficulty in social, 
occupational or school functioning."  Id.  

The Board notes further, however, that, as with the veteran's 
treatment records, the veteran's GAF scores reflect 
impairment due his alcohol abuse as well as to PTSD.  
Accordingly, his scores of 40 and 50 do not indicate that 
PTSD alone is manifested by symptoms more severe than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  

The veteran maintained in his substantive appeal that PTSD 
prevents him from working and causes difficulties with work, 
family and social relationships.  In addition, the veteran 
told the VA examiner in March 1998 that he had been fired "a 
couple of times" due to irritability and confrontations with 
supervisors.  The Board notes initially that the current 30 
percent evaluation contemplates occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  The Board notes further, however, that 
the veteran lost his most long-standing job as a machinist 
when the factory closed, not due to problems caused by PTSD.  
Additionally, the veteran described his work attendance and 
performance as "fairly good," and revealed that on those 
occasions when he had been fired due to irritability, he had 
subsequently been rehired.  

While the veteran in a May 1998 Psychological Test Report 
complained of "fairly severe" anxiety when involved in 
social interactions, just a few lines earlier in the 

same report, he stated that he had many friends and found his 
social life to be satisfying.  The medical evidence indicates 
that alcohol abuse plays a significant part in any industrial 
or social impairment.  Overall, however, the preponderance of 
the evidence indicates that the industrial and social 
impairment due to PTSD alone, as opposed to due to alcohol 
abuse, is no more severe than contemplated by the current 
evaluation.

For these reasons, the veteran's claim for an evaluation in 
excess of 30 percent for PTSD is denied.  







ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.






		
JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

